Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 2/8/21.
	Claims 16-17, 19, and 22-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16-17, 19, and 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the WO Publication, WO 2017/192399, to Yang et al., (“Yang”), in view of Kwak et al., Pub. No. US 2019/0069276, (“Kwak”) and He et al., Pub. No. US 2019/0141679, (“He”), newly cited.
Independent Claims 
Regarding independent claim 16, Yang teaches the claimed limitations “A device (Fig. 4, UE 400) comprising: a processor (Fig. 4, processor 404) and a memory (Fig. 4, memory 405) configured to communicate with the processor and store instructions that, when executed by the processor, cause the device to: 
receive (Fig. 8, step 806, sub-band configuration is received from the scheduling entity 300; see paragraph no. 0073, “the scheduling entity 300 may signal the sub-band configuration 806 to the subordinate entities 400 … Based on the sub-band configuration, a subordinate entity can determine 808 which sub-band(s) corresponds to its search space and/or associated CCEs”);
determine a control channel element (CCE)-to-resource element group (REG) mapping for a (Fig. 6 which discloses a CCE-REG mapping, see also paragraph no. 0066), wherein, 
on a condition that the (paragraph no. 0067, “any suitable number of REGs … the mapping may be interleaved or non-interleaved”), the CCE-to-REG mapping is determined based on 
attempt to decode a physical downlink control channel (PDCCH) candidate associated with the ” (paragraph no. 0066, “A CCE may be assigned to the search space or one or more UEs … and the UE may find its PDCCH in the assigned CCE(s)) as recited with the exception of the striked-through limitations.
	Yang does not explicitly teach the “CORESET” limitations and the particular modulo operation limitations, i.e., “a modulo operation that uses a modulo base, wherein the modulo base is a number of REG bundles in the CORESET” as recited in claim 16.  It would appear that the “CORESET” limitations would be inherent in Yang since Yang teaches that the invention may be used in a 5G system and CORESETs appear to be a new technical feature of 5G.

Kwak’s effectively filed date of April 28, 2017 is relied upon for purposes of this rejection.  Applicant’s effective filing date is deemed to be 5/3/17, based on the filing date of provisional application no. 62/501,001 which is the first of the seven provisional applications to have support for the “modulo operation” limitations as now recited in claim 16.  In other words, the two earlier filed provisional applications, 62/454,635, filed 2/3/17 and 62/474,924, filed 3/22/17, do not have support for such limitations as now recited in claim 16.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang by incorporating the teachings of Kwak to include CORESETs and CORESET configuration information since CORESETs and CORESET configuration information are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs and its configuration information 
	He teaches the limitations “a modulo operation that uses a modulo base, wherein the modulo base is a number of REG bundles in the CORESET” as recited in claim 16.  See, e.g., paragraph no. 0054 of He, which discloses “the S-CCE number n can corresponds … S-REGs numbered (nmodNS-REGRB) in PRB indices … for distributed mapping.” The modulo base “NS-REGRB” is deemed to represent a “number of REG bundles” as that limitation is broadly construed since it includes at least one REG bundle given that “NS-REGRB” is defined as a “number of S-REGs within a single RB” in paragraph no. 0054.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang and Kwak by incorporating the teachings of He to avoid performance degradation due to the puncturing of legacy LTE signals in an S-TTI, as suggested by He in paragraph no. 0047.   In addition, the use of modulo operations per se is deemed to be well known in the art, and the use of the particular modulo operation of He would constitute nothing more than a routine application of known mathematical concepts (i.e., mod arithmetic) using routine skill in order to determine the CCE-to-REG mapping as disclosed by Yang.
Regarding independent claim 27, this independent claim is a corresponding method claim of the apparatus claim 16 and recites similar subject matter.  As such, the 
Dependent Claims
Regarding claims 17 and 28, Yang teaches that “a plurality of REGs are numbered in a time-first manner” (see e.g., Fig. 5) but not within a “CORESET.”
Kwak teaches a CORESET and also that “a plurality of REGs are numbered in a time-first manner” (see, e.g., Figs. 5(b), 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Yang, Kwak, and He by incorporating the additional teachings of Kwak to include CORESETs since CORESETs are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs would enable the UE to migrate to 5G technology with its many attendant benefits such as much greater data rates than LTE, as suggested by Yang in paragraph no. 0070. 
Regarding claims 19 and 30, Yang and Kwak do not teach but He teaches “wherein the modulo operation has a multiplying factor that is a function of the number of REG bundles in the CORESET” (see paragraph no. 0054 of He which teaches a multiplying factor “n” in the modulo operatoin nmodNS-REGRB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang, Kwak, and He by incorporating the additional teachings of He to avoid performance degradation due to the puncturing of 
	Regarding claim 22, Yang further teaches “wherein the processor is further configured to determine whether the CCE-to-REG mapping is interleaved or non-interleaved based on the RRC signaling”) except for the striked-through “CORESET” limitation.
	Kwak clearly teaches a CORESET (see, e.g., Figs. 9 and 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang, Kwak, and He by incorporating the additional teachings of Kwak to include CORESETs since CORESETs are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs would enable the UE to migrate to 5G technology with its many attendant benefits such as much greater data rates than LTE, as suggested by Yang in paragraph no. 0070. 

Kwak clearly teaches a CORESET (see, e.g., Figs. 9 and 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang, Kwak, and He by incorporating the additional teachings of Kwak to include CORESETs since CORESETs are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs would enable the UE to migrate to 5G technology with its many attendant benefits such as much greater data rates than LTE, as suggested by Yang in paragraph no. 0070. 
Regarding claim 24, Yang further teaches “wherein a plurality of REGs in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Yang, Kwak, and He by incorporating the additional teachings of Kwak to include CORESETs since CORESETs are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs 
Regarding claim 25, Yang further teaches “wherein the 
Yang does not teach but Kwak teaches the “CORESET” limitation (see, e.g., Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Yang, Kwak, and He by incorporating the additional teachings of Kwak to include CORESETs since CORESETs are well known in the art, e.g., in 5G communications, and the incorporation of CORESETs would enable the UE to migrate to 5G technology with its many attendant benefits such as much greater data rates than LTE, as suggested by Yang in paragraph no. 0070. 
Regarding claim 26, Yang further teaches “wherein the 
Yang does not teach but Kwak teaches the “CORESET” limitation (see, e.g., Fig. 9).
.
Response to Arguments
The 112(b) rejection of claims 16-26 has been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 16 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 To the extent that the arguments may apply, applicant requests reconsideration or withdrawal of the rejections of claims 16-17 and 22-29 under 35 USC 103 given that claims 16 and 27 have been amended to include portions of indicated allowable subject matter.  However, given the very extensive amendments to claims 16 and 27, the inclusion of only portions of allowable subject matter, and the newly cited reference to He, the pending claims are not allowable and again rejected for the reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414